Terry, C. J., delivered the opinion of the Court
Field, J., concurring.
This is an appeal from an order of the Fourth.District Court, vacating an order rendered in the late Superior Court, denying a motion for a new trial.
It appears that the order of the Superior Court was entered on the last day of the term, and the day before that on which, by the act of 1857, the Superior Court went out of existence.
Counsel for appellant contends that after the lapse of the term, the Superior Court would have no jurisdiction to disturb the order, and the Fourth District Court, its successor, can have no more over the order than the Court.
*66The answer to this is, that the order granting a stay of proceedings had the effect of extending the jurisdiction of the Court, and the application to the Fourth District Court was made within the term during which proceedings were stayed. The Fourth District Court having jurisdiction, there is no doubt of the correctness of its order. At the time when the order denying a new trial was entered in the Superior Court, there was no statement settled, or on file. It was therefore erroneous, under the decision of this Court in Hill v. White, (2 Cal., 307,) and was properly vacated.
Judgment affirmed.